07/15/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0734

                                            DA 19-0734
                                         _________________

WILLIAM SCOTT ROGERS, individually and on
behalf of all others similarly situated,

            Plaintiffs and Appellants,

      v.

LEWIS & CLARK COUNTY, LEWIS & CLARK
COUNTY SHERIFF’S OFFICE, LEO C. DUTTON in
his capacity as Lewis & Clark County Sheriff, JASON                  ORDER
GRIMMIS, in his capacity as Lewis & Clark County
Undersheriff and former Captain for the Lewis & Clark
County Detention Center, ALAN HUGHES, in his
capacity as Captain for the Lewis & Clark Detention
Center, JOHN and JANE DOES 1 through 50, in their
capacity as Employees of the Lewis & Clark County
Detention Center,

            Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael F. McMahon, District Judge.

                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   July 15 2020